Exhibit 10.17

LICENSE AGREEMENT

THIS AGREEMENT shall be effective on the last date of execution hereof by and
between Siemens Healthcare Diagnostics Inc. (Siemens), a California corporation,
having a place of business at 511 Benedict Avenue, Tarrytown, New York 10591,
USA, and Clinical Micro Sensors, Inc. dba Osmetech Molecular Diagnostics
(Licensee), a corporation of Delaware, having a principal place of business at
757 S. Raymond Avenue, Pasadena, California, 91105.

WHEREAS, Siemens obtained a license to the Licensed Patent Rights (as defined
below) from McGill University pursuant to a license agreement dated March 25,
1999 between Variagenics, Inc. and McGill University and the assignment of the
entire interest in the license agreement effective July 1, 2006 from Nuvelo,
Inc. (successor in interest to Variagenics, Inc.) to Bayer Healthcare LLC,
Diagnostics Division (predecessor in interest to Siemens) (collectively referred
to herein as the McGill Agreement);

WHEREAS, Siemens has the exclusive right to sublicense certain patent rights
relating to detection of methylenetetrahydrofolate reductase (MTHFR) gene
alleles;

WHEREAS, Licensee desires to receive a nonexclusive sublicense under the above
Siemens rights; and

WHEREAS, Siemens is willing to grant such a sublicense under the terms hereof;

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1      “Effective Date” shall mean the last date of execution hereof by
Siemens and Licensee.

1.2      “Field” shall mean detection, quantification or other evaluation of
MTHFR gene alleles in combination with Factor II and Factor V in a Combination
Product: (a) in or for research applications; (b) using Analyte Specific
Reagents or other reagent compositions; or (c) in a panel of assays requiring US
FDA 510(K) or PMA approval. Field specifically excludes detection,
quantification or other evaluation of MTHFR gene alleles as an individual
result.



--------------------------------------------------------------------------------

1.2      “Licensed Patent Rights” shall mean the patents and patent applications
listed in Exhibit A attached hereto, and any continuations, foreign
counterparts, additions, and divisions thereof, and any and all patents issuing
from the aforesaid patent applications, and any reissues, reexaminations,
renewals, extensions, and substitutions of such patents.

1.3      “Valid Claim” shall mean a claim of any active, unexpired patent which
has not been withdrawn, canceled, or disclaimed, or held invalid or
unenforceable by a court or other tribunal of competent jurisdiction in a
decision from which an appeal has not or cannot be made.

1.4      “Licensed Product” shall mean any product, apparatus, method or
service, the manufacture, use, import, or sale, except for the licenses granted
hereunder, would constitute an infringement of a Valid Claim in Licensed Patent
Rights .

1.5      “Net Sales” shall mean invoiced price for sales of Licensed Product
less (a) actual credited allowances to customers for spoiled, damaged, outdated
or returned goods, and (b) any taxes or other governmental charges levied upon
sales and indicated in the billing price whether or not absorbed by the
customer. For the sake of efficiency, clarity and auditing, the Parties hereby
agree that a deduction of 6% is appropriate to cover the aforementioned items in
determining “Net Sales”.

1.6      “First Commercial Sale” shall mean the first sale of the first Licensed
Product sold by Licensee anywhere in the world in the ordinary course of
business to a Third Party.

1.7      “Affiliate” shall mean any corporation or other business entity
controlled by, controlling, or under common control with the affected party,
wherein control means direct or indirect ownership of at least fifty-percent
(50%) of the voting stock, or at least fifty-percent (50%) interest in the
income, of such corporation or other business entity, or in either case the
maximum amount allowed by local law.

1.8      “Third Party” shall mean any party(ies) other than Siemens and Licensee
and their respective Affiliates.

1.9      “Third Party Product” shall mean a product which is packaged and
labeled with the name and/or trademark of a Third Party (a) but not the name
and/or trademark of Licensee or (b) with the name and/or trademark of such Third
Party being more prominently displayed than the name and/or trademark of
Licensee and/or its Affiliate(s).

 

-2-



--------------------------------------------------------------------------------

1.10      “Test” shall mean any test product or service, the manufacture, use,
import, or sale, except for the licenses granted hereunder, would constitute an
infringement of a Valid Claim in Licensed Patent Rights.

1.11      “Combination Product” shall mean a product which includes two or more
components, at least one of which is a Licensed Product.

ARTICLE 2

LICENSE AND OPTION GRANT

2.1      License Grant - Subject to the terms and conditions of this Agreement,
Siemens grants to Licensee and its Affiliates a worldwide, nonexclusive,
nontransferable right and license, with no right to grant any sublicense to any
Third Party, to make, have made, use, import, and sell Licensed Products in the
Field for the life of all patents in Licensed Patent Rights. The license grant
to an Affiliate shall be and remain in effect only for so long as such Affiliate
remains an Affiliate of Licensee.

2.2      No OEM or THIRD PARTY PRODUCT LICENSES - For the avoidance of doubt and
consistent with the definition of Licensed Product in Paragraph 1.4 above, no
right or license is granted by Siemens to Licensee or its Affiliates under
Licensed Patent Rights to make, have made, use, import, or sell any Third Party
Product.

2.3      No Implied Licenses - Except as expressly granted under Paragraph 2.1
above and 2.4,2.5, 2.6 below, no other right or license is granted by Siemens to
Licensee or its Affiliates under any patent or other intellectual property
rights, and the parties intend that no such grant should be otherwise construed
or implied, whether by estoppel or other manner.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS TO SIEMENS

3.1      Payment on Signing - In consideration for the licenses granted
hereunder, Licensee shall pay Siemens             *** within five (5) days of
the Effective Date hereof. This full amount shall be non-refundable to Licensee
and shall not be creditable against any future running royalties that become due
under the provisions of Paragraph 3.2 below.

3.2      Running Royalty - In partial consideration for the license granted
under Paragraph 2.1 above, Licensee shall pay Siemens a royalty of
            *** of Net Sales of Licensed Products of Licensee and its
Affiliates. A Licensed Product shall be considered as sold when invoiced to the
customer. Royalty shall be due for sales to an Affiliate only if Licensed
Product is consumed by such Affiliate, in which case, royalty shall be
calculated based on the actual invoiced price to such Affiliate or, if such
Affiliate is treated on a more favorable basis than the general trade, an
imputed reasonable arms-length invoice price. Otherwise, royalty shall be due
when sold by such Affiliate to a Third Party and Net Sales calculated based on
the invoiced price to such party.

3.3      Minimum Payment - The running royalty of this article shall be subject
to a creditable minimum annual payment of             ***, which shall be due
within thirty (30) days after the end of each calendar year for the preceding
year.

3.4      Stacking Provision - If, during the term of this Agreement, Licensee is
required to take a royalty-bearing license under intellectual property rights
owned by a Third Party in order to make, use, sell, or offer for sale Licensed
Products, Licensee may deduct from royalties due under Article 3.2 this
Agreement on such Licensed Products             *** of royalties actually paid
by Licensee to such Third Party, but in no event will the royalties paid by
Licensee to Siemens under this Agreement be less than     *** of Net Sales. This
provision will apply only to prospective running royalties payable to a Third
Party on the same basis as required by Article 3.2 hereof, and no credit will be
allowed for lump sum fees, for milestone payments, for minimum annual royalties
in excess of accrued royalties, or for any amounts paid for past infringement of
any Third Party rights or for any amount paid for rights not required to permit
Licensee to make, use, sell, or offer for sale Licensed Products as provided in
this Agreement.

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENTS AND RECORDS

4.1      Records - Licensee shall keep complete and accurate records containing
all information required for the computation and verification of the royalties
to be paid hereunder.

4.2      Audit - Licensee shall, upon request of Siemens, permit an independent
public accountant retained by Siemens to have access during ordinary business
hours to such records as may be necessary to determine either the accuracy of
any report or the sufficiency of any payment made under this Agreement within
three (3) years prior to such request. Any under-payment or over-payment of
royalties by Licensee shall be promptly paid by License to Siemens or reimbursed
by Siemens to Licensee, respectively. If the accountant determines that there
has been a deficiency in the royalty payments to Siemens exceeding 6%, the
accounting costs shall be reimbursed to Siemens by Licensee.

4.3      Reports - On or before sixty (60) days following each
March 31, June 30, September 30, and December 31 after the First Commercial Sale
and continuing through the term of this Agreement, Licensee shall deliver to
Siemens a written statement of account of Net Sales by Licensee and its
Affiliates during the prior calendar quarter and a calculation of the royalty
due thereon to Siemens for such quarter. Such statement shall show the gross
sales of Licensed Product country-by-country and shall itemize the deductions
allowed in calculating Net Sales as defined in Paragraph 1.5 hereof.

4.4      Payment - Payment of royalty due Siemens shall accompany each of the
statements to be submitted in accordance with Paragraph 4.3 above. Licensee
shall guarantee the payment of royalty to Siemens on sales of Licensed Product
by its Affiliates.

4.5      Late Payment - If royalties are not paid when due, interest shall be
accrued on the unpaid royalties from the date due until paid, at a rate per
annum equal to the prime rate of the Citibank, N.A., New York, then in force for
short-term borrowing.

4.6      Currency - All royalties due hereunder shall be payable in United
States Dollars. All royalty due for sales in countries foreign to the United
States shall be converted (for the purposes of calculation only) into equivalent
United States funds at the exchange rate published in the Wall Street Journal at
the close of business on the last business day of the quarterly reporting
period.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 5

LICENSED PATENT RIGHTS

5.1      Warranty of Clear Title - Siemens warrants that it has good, clear
title to the Licensed Patent Rights.

5.2      Disclaimers - Nothing in this Agreement shall be construed as:

(a)      A warranty or representation by Siemens as to the scope or validity of
any claim or patent in Licensed Patent Rights;

(b)      A warranty or representation by Siemens that any product made, used, or
sold by Licensee under any license granted hereunder is or will be free from
infringement of patents of any Third Parties;

(c)      An obligation or requirement on the part of Siemens to file or
prosecute any patent application or to secure or maintain any patent in Licensed
Patent Rights;

(d)      An obligation or requirement on the part of Siemens to bring or
prosecute any action or suit against other parties for infringement of any
patent in Licensed Patent Rights;

(e)      Conferring a right on Licensee or its Affiliates to use in advertising,
publicity, or any other manner any trademark or trade name of Siemens without
specific written consent; or

(f)      A warranty or representation by Siemens that any product sold or
service performed by Licensee or its Affiliates, whether covered by Licensed
Patent Rights or not, is efficacious, safe, or in compliance with any law or
regulation.

5.3      Product Liability Indemnification - Licensee shall defend Siemens at
Licensee’s cost and expense, and will indemnify and hold harmless Siemens, from
and against any and all claims, losses, costs, damages, fees, or expenses
arising out of or in connection with the manufacture, design, commercialization,
use, marketing or sale of Licensed Product, including, but not limited to, any
actual or alleged injury, damage, death, or other consequence occurring to any
legal or natural person or property, as a result, directly or

 

-6-



--------------------------------------------------------------------------------

indirectly, of the possession, use or consumption of any Licensed Product,
claimed by reason of breach of warranty, negligence, product defect, or other
similar cause of action, regardless of the form in which any such claim is made.
In the event of any such claim against Siemens, Siemens shall promptly notify
the Licensee in writing of the claim and the Licensee shall manage and control,
at its sole expense, the defense of the claim and its settlement. Siemens shall
cooperate with Licensee and may, at its option and expense, be represented in
any such action or proceeding.

5.4      Marking - Licensee and its Affiliates shall mark Licensed Products
made, used, imported, or sold in the United States with appropriate U.S. patent
numbers of the covering patents in Licensed Patent Rights in compliance with
U.S. patent law.

ARTICLE 7

CONFIDENTIALITY

7.1      Confidential Matter - Information and materials exchanged between the
parties in performing hereunder shall be deemed Confidential Matter as provided
below.

7.2      Nondisclosure and Nonuse - Confidential Matter received by a party from
the other shall not be disclosed by such receiving party to any Third Party, or
used by such receiving party for its benefit, or that of a Third Party, except
as expressly provided herein.

7.3      Writing Requirement - To be accorded treatment as Confidential Matter,
however, such Matter:

(a)    must be first disclosed to the receiving party in writing and plainly
marked “Confidential”, or words to the same effect; or

(b)    if first disclosed orally, must be reduced to writing by the disclosing
party and plainly marked “Confidential”, or words to the same effect, and
delivered to the receiving party within ninety (90) days of its first oral
disclosure to the receiving party; or

(c)    if a physical thing, must be marked “Confidential”, or words to the same
effect, or be accompanied by a writing specifically identifying such thing as
“Confidential”.

 

-7-



--------------------------------------------------------------------------------

Information and material provided by one party to the other hereunder which is
not identified as “Confidential” as provided above shall be considered as given
and received without any obligation of confidentiality or nonuse and the
receiving party shall be free to use such information in any way it sees fit,
subject only to any rights that the disclosing party may have under the Patent
Laws.

7.4      Agreement Terms - The terms of this Agreement, including all exhibits,
shall be considered Confidential Matter, except to the extent disclosure is
required to carry out the provisions of Article 9 below.

7.5      Exclusions - Further, the obligations of confidentiality and nonuse of
this Article 7 shall not apply to information or material:

(a)      which is known by the receiving party prior to receipt from the
disclosing party as evidenced by documents in the possession of the receiving
party at the time of disclosure,

(b)      which, after receipt from the disclosing party, is disclosed to the
receiving party by a Third Party having the legal right to do so,

(c)      which is available to the public at the time of receipt from the
disclosing party,

(d)      which becomes available to the public after receipt from the disclosing
party through no fault of the receiving party,

(e)      which is developed by the receiving party independently of information
received from the disclosing party,

(f)      which is required, in the opinion of legal counsel of the receiving
party, to be disclosed for securing approval of governmental health regulatory
agencies, including but not limited to the U.S. Food and Drug Administration, to
market products contemplated hereunder, provided that the receiving party shall
use its reasonable efforts to seek to obtain from such agencies such protection
for such information against public disclosure as may be legally available,

 

-8-



--------------------------------------------------------------------------------

(g)      which is required, in the opinion of legal counsel of the receiving
party, to be disclosed for the filing of patent applications by the receiving
party, provided that the disclosing party is timely advised of the receiving
party’s intention to include such information in a patent application of the
receiving party and the disclosing party does not notify the receiving party
within thirty (30) days of its objection to such disclosure, or

(h)      which is reasonably necessary to be disclosed by the receiving party to
its individual agents or Third Parties who require knowledge hereof in order to
perform their normal duties or services, such as legal counsel, certified public
accountants, and the like, provided that such agents and Third Parties are
advised of and acknowledge the confidential nature of such disclosure.

7.6      Standard of Care - Each party shall use the same level of care in
complying with the obligations hereof respecting Confidential Matter as it does
with respect to its own information of similar nature. The parties mutually
represent and warrant that each and every employee who will have access to the
other parry’s Confidential Matter hereunder shall be under contractual
obligation not to disclose or use such Confidential Matter except as directed by
such party.

ARTICLE 8

TERM AND TERMINATION

8.1      Material Breach - Either party may terminate this Agreement at anytime
if the other party fails to perform any material covenant, condition, or
limitation herein, provided such other party shall not have remedied its failure
within sixty (60) days after receipt of written notice of such failure.

8.2      Term - Unless earlier terminated as provided in Paragraph 8.1 above,
this Agreement shall continue until the expiration of the last patent to expire
in the Licensed Patent Rights listed in attached Exhibit A.

8.3      Survival - Upon expiration or earlier termination of this Agreement,
all obligations of confidentiality created under Article 7 hereof shall survive
and continue for five (5) years. Notwithstanding any termination of this
Agreement, the obligations of the Parties with respect to the protection and
nondisclosure of Confidential Information (Article VI) and product liability
indemnification (Section 5.3), as

 

-9-



--------------------------------------------------------------------------------

well as any other provisions which by their nature are intended to survive any
such termination, shall survive and continue to be enforceable.

8.5      Unforeseen Circumstances - Neither party shall be liable in damages
for, nor shall this Agreement be terminable or cancelable by reason of, any
delay or default in any such party’s performance hereunder if such default or
delay is caused by events beyond such party’s reasonable control including, but
not limited to, acts of God, regulation or law or other action of any government
or agency thereof, war or insurrection, civil commotion, destruction of
production facilities or materials by earthquake, fire, flood or storm, labor
disturbances, epidemic, or failure of suppliers, public utilities or common
carriers. Each party agrees to endeavor to resume its performance hereunder if
such performance is delayed or interrupted by reason of such forces majeure as
listed above.

ARTICLE 9

FLOW THROUGH PROVISIONS FROM MCGILL LICENSE

9.1      This Agreement is subject to the terms of the McGill Agreement.

9.2      Licensee authorizes Siemens to forward McGill University a copy of this
Agreement.

9.3      Licensee agrees that this Agreement shall automatically be modified or
terminated in whole or in part upon modification or termination in whole or in
part of the McGill Agreement.

9.4      Licensee acknowledges that McGill may retain rights in the Licensed
Patent Rights, including, but not limited to, the right to manufacture, have
manufactured or use the Licensed Patent Rights for its own internal purposes in
continuing research, development and testing.

ARTICLE 10

NOTICES

Any notice required or permitted by this Agreement shall be in writing. A notice
shall be considered served when deposited in the national postal system in a
sealed envelope with sufficient postage affixed and addressed to the party to
whom such notice is directed at its post office address given below:

 

-10-



--------------------------------------------------------------------------------

If to Siemens:

  

Siemens HealthCare Diagnostics Inc.

  

511 Benedict Avenue

  

Tarrytown, NY 10591

  

Attention: Law & Patents

If to Licensee:

  

Osmetech Molecular Diagnostics

  

757 S. Raymond Ave._

  

Pasadena, CA 91105

  

Attention: Legal Dpt.

ARTICLE 10

OTHER PROVISIONS

10.1      Governing Law - This Agreement shall be construed and the rights of
the parties hereunder shall be determined in the State of New York, USA in
accordance with the laws thereof.

10.2      Effect of Headings - All article and paragraph captions or titles are
inserted herein for ready reference only and are without contractual
significance or effect.

10.3      Assignment - Except where the assignee is an Affiliate, a successor in
business, or a purchaser of substantially all of the assets of a party relating
to the subject matter of this Agreement, a party hereto shall have no right or
power to assign any right or delegate any duty under this Agreement or any
portion or term hereof without the express written consent of the other party.

10.4      Integration - This writing constitutes the entire agreement between
the parties relating to the subject matter hereof. There are no understandings,
representations, or warranties of any kind except as expressly set forth herein.

10.5      Waiver - This Agreement may not be waived, altered, extended, or
modified except by written agreement of the parties

 

-11-



--------------------------------------------------------------------------------

10.6      Independent Contractors - The performance of each party hereunder is
undertaken as an independent contractor and not as an agent or partner of the
other party. Neither party shall enter into or incur, or hold itself out to
Third Parties as having authority to enter into or incur on behalf of the other
party, any contractual obligation, expense, or liability whatsoever.

10.7      Severability - If any provision of this Agreement is held
unenforceable or in conflict with the law of any jurisdiction, it is the
intention of the parties that the validity and enforceability of the remaining
provisions hereof shall not be affected by such holding.

10.8      Multiple Executions - This Agreement may be executed in one or more
copies, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument, however, this Agreement
shall have no force or effect until executed by both parties.

IN WITNESS WHEREOF, the parties have duly signed and have made delivery to the
other.

 

SIEMENS HEALTHCARE

DIAGNOSTICS INC.

 

By: /s/ Fernando Beils                        

 

Name: Fernando Beils                        

 

Title: VP Finance                                

 

Date: 3-19-10                                      

 

By: /s/ Hanjoon Ryu                            

 

Name: Hanjoon Ryu                            

 

Title: SVP, Molecular                          

 

Date: 3/22/10                                      

    

OSMETECH MOLECULAR

DIAGNOSTICS

 

By: /s/ Edward O. Kreusser            

 

Name: Edward O. Kreusser            

 

Title: VP, IP & Legal Affairs        

 

Date: 3-2-10                                  

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

PATENT RIGHTS

***

***

***

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-13-